UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7113



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TARUS D. OWENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-97-150, CA-00-135)


Submitted:   December 20, 2000            Decided:   January 26, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tarus D. Owens, Appellant Pro Se. Harvey Lee Bryant, III, Assis-
tant United States Attorney, Robert Francis Porcarelli, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tarus D. Owens appeals the district court’s order construing

his Fed. R. Civ. P. 59(e) motion as a 28 U.S.C.A. § 2255 (West

Supp. 2000) motion and dismissing the motion as successive.     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Owens, Nos. CR-97-150; CA-00-135 (E.D. Va.

June 27, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2